Exhibit 10.5

 

--------------------------------------------------------------------------------

 

RULES of the
ADAPTIMMUNE THERAPEUTICS PLC 2015 SHARE OPTION SCHEME

 

--------------------------------------------------------------------------------

 

Adopted by the Company on 16 March 2015

 

Amended on 15 April 2015, 13 January 2016 and 18 December 2017

 

--------------------------------------------------------------------------------


 

CONTENTS

 

1.

DEFINITIONS

3

2.

ELIGIBILITY FOR EMI OPTIONS

9

3.

GRANT OF OPTIONS

9

3A.

SCHEME LIMIT

12

4.

OPTION PRICE

13

5.

VESTING SCHEDULE AND PERFORMANCE TARGETS

13

6.

LIMITS

15

7.

EXERCISE AND LAPSE OF OPTIONS

15

8.

MANNER OF EXERCISE OF OPTIONS

17

9.

TAX LIABILITIES

20

10.

NON-TRANSFERABILITY OF OPTIONS

21

11.

TAKEOVERS

21

12.

QUALIFYING EXCHANGE OF SHARES

22

13.

SALE

22

14.

LISTING

22

15.

VARIATION OF SHARE CAPITAL

23

16.

RELATIONSHIP WITH EMPLOYMENT CONTRACT

24

17.

VARIATIONS AND TERMINATION

24

18.

HMRC REQUESTS

25

19.

EMI

25

20.

GENERAL

25

21.

GOVERNING LAW AND JURISDICTION

26

 

2

--------------------------------------------------------------------------------


 

RULES OF THE ADAPTIMMUNE THERAPEUTICS PLC 2015 SHARE OPTION SCHEME
(INCORPORATING ENTERPRISE MANAGEMENT INCENTIVE OPTIONS)

 

1.                                      DEFINITIONS

 

1.1                               In these Rules, unless the context otherwise
requires, the following words and expressions have the meanings set opposite
them:

 

“ADS”

 

an American Depositary Share of the Company (also known as an American
Depositary Receipt or ADR), each of which represents 6 Ordinary Shares (the
underlying Ordinary Shares);

 

 

 

“Auditors”

 

the auditors for the time being of the Company or in the event of there being
joint auditors such one of them as the Board shall select;

 

 

 

“Board”

 

the board of directors from time to time of the Company (or the directors
present at a duly convened meeting of such board) or a duly authorised committee
of directors appointed by that board of directors to carry out any of its
functions under this Scheme;

 

 

 

“Company”

 

Adaptimmune Therapeutics plc, a company incorporated and registered in England
with number 9338148;

 

 

 

“Connected”

 

means that the relevant individual is an employee or a director of, or a
Consultant to, a Group Company;

 

 

 

“Consultant”

 

means any person who is providing consultancy services to a Group Company
including, without prejudice to the generality of the foregoing, any member of
any Scientific Advisory Board that may from time to time be established by the
Company;

 

 

 

“control”

 

except as otherwise provided, has the meaning given in Section 719 of ITEPA
2003;

 

 

 

“Date of Grant”

 

the date on which an Option is granted as provided in Rule 3.6;

 

 

 

“Deed of Grant”

 

has the meaning given in Rule 3.4A;

 

 

 

“Disqualifying Event”

 

has the meaning given in sections 533 to 539 of ITEPA 2003;

 

 

 

“Eligible Person”

 

in relation to the grant of an Option which is not an EMI Option, any employee
or director of a Group Company or any Consultant and in relation to the grant of
an EMI Option, any employee of a Group Company who satisfies the eligibility
criteria set out in Rule 2;

 

3

--------------------------------------------------------------------------------


 

“EMI Notice”

 

a notice of an option which must be given to HMRC for that Option to be an EMI
Option and which complies with the requirements of paragraph 44 of Schedule 5 to
ITEPA 2003;

 

 

 

“EMI Option”

 

an Option which is a “qualifying option” as defined in paragraph 1(2) of
Schedule 5 to ITEPA 2003;

 

 

 

“Employer NICs”

 

any secondary class 1 (employer) National Insurance contributions (or any
similar liability for social security contribution in any jurisdiction) that the
Option Holder’s Employer is liable to pay as a result of any Taxable Event (or
which such person would be liable to pay in the absence of an election of the
type referred to in Rule 9.2(b)) and which may be lawfully recovered from the
Option Holder.

 

 

 

“Grantor”

 

the person granting an Option pursuant to the Rules of this Scheme which may be:

 

(a)                                 the Company; or

 

(b)                                 the trustees of an employee benefit trust
authorised by the Board to grant Options at the relevant time, subject to
Rule 3.7; or

 

(c)                                  any other person authorised by the Board to
grant Options at the relevant time, subject to Rule 3.7;

 

 

 

“the Group”

 

the Company and its subsidiaries from time to time;

 

 

 

“Group Company”

 

a company which is a member of the Group and includes the Company, whether or
not it has any subsidiaries at the relevant time;

 

 

 

“HMRC”

 

HM Revenue & Customs;

 

 

 

“ITEPA 2003”

 

the Income Tax (Earnings and Pensions) Act 2003;

 

 

 

“Listing”

 

the listing of the securities of the Company on the London Stock Exchange plc
(including for the avoidance of doubt the AIM Market) or any recognised
investment exchange (as defined in section 285 of the Financial Services and
Market Act 2000) including NASDAQ and NASDAQ Europe and their respective share
dealing markets and the Listing shall be treated as occurring on the day on
which trading in the securities of the Company begins;

 

 

 

“New Share Option”

 

a right to subscribe for Shares at the Option Price pursuant to and in
accordance with these Rules;

 

4

--------------------------------------------------------------------------------


 

“N.I. Regulations”

 

the laws, regulations and practices from time to time in force relating to
liability for and the collection of National Insurance contributions;

 

 

 

“Nominal Cost Option”

 

an Option (other than an RSU-style Option) with an Option Price equal to the
nominal value of an Ordinary Share (being £0.001 per Ordinary Share), if it is
an option to acquire Ordinary Shares, or six times the nominal value of an
Ordinary Share (being £0.006 per ADS), if it is an option to acquire ADSs, which
is identified as such in the Option Agreement or Deed of Grant;

 

 

 

“Option”

 

a right to acquire Shares at the Option Price pursuant to and in accordance with
these Rules;

 

 

 

“Option Agreement”

 

a written agreement executed in respect of the grant of an Option pursuant to
Rule 3.4;

 

 

 

“Option Holder”

 

a person holding an Option, including, where applicable, his Personal
Representatives;

 

 

 

“Option Holder’s Employer”

 

such Group Company as is the Option Holder’s employer or, if he has ceased to be
employed within the Group, was his employer or such other Group Company, or
other person as, under the PAYE Regulations or, as the case may be, the N.I.
Regulations, or any other statutory or regulatory enactment (whether in the
United Kingdom or otherwise), is obliged to account for any Tax Liability;

 

 

 

“Option Price”

 

the price, as from time to time determined by the Board (with the prior consent
of the Grantor, where appropriate), at which each Share subject to an Option may
be acquired on the exercise of that Option which, if Shares are to be newly
issued to satisfy the exercise of the Option, shall not be less than the nominal
value of a Share;

 

 

 

“Option Shares”

 

the Shares over which an Option subsists;

 

 

 

“ordinary share capital”

 

all the issued share capital (by whatever name called) of the Company other than
capital the holders whereof have a right to a dividend at a fixed rate but have
no other right to share in the profits of the Company;

 

 

 

“Ordinary Shares”

 

fully paid irredeemable shares with a nominal value of £0.001 each in the
ordinary share capital of the Company. For these purposes, in relation to an EMI
Option, shares:

 

(a)                                 will not be fully paid-up if there is any
undertaking to pay cash to the Company at a future date for those Shares; and

 

5

--------------------------------------------------------------------------------


 

 

 

(b)                                 shall be treated as redeemable if they may
become so at a future date;

 

 

 

“PAYE Regulations”

 

the regulations made under section 684 of ITEPA 2003;

 

 

 

“Performance Option”

 

an Option the exercise of which is subject to attainment of a Performance
Target;

 

 

 

“Performance Period”

 

in relation to a Performance Option, the period (as determined by the Board)
over which the performance of the Company and/or any other condition is to be
measured for the purposes of determining whether and to what extent the
Performance Target is met;

 

 

 

“Performance Target”

 

the condition or conditions imposed on the exercise of an Option pursuant to
Rule 5 as amended and varied from time to time in accordance with these Rules;

 

 

 

“Personal Data”

 

any personal information which could identify an Option Holder, including but
not limited to, the Option Holder’s:

 

(a)                                 date of birth;

 

(b)                                 home address;

 

(c)                                  telephone number;

 

(d)                                 e-mail address;

 

(e)                                  National Insurance number (or equivalent);
or

 

(f)                                   Options under the Scheme or any other
employee share scheme operated by the Company.

 

 

 

“Personal Representatives”

 

in relation to an Option Holder, the personal representatives of the Option
Holder (being either the executors of his will to whom a valid grant of probate
has been made or, if he dies intestate, the duly appointed administrator(s) of
his estate) who have produced to the Company evidence of their appointment as
such;

 

 

 

“Qualifying Subsidiary”

 

a subsidiary which satisfies the conditions of paragraph 11 of Schedule 5 to
ITEPA 2003;

 

 

 

“Regular Option”

 

an Option other than an RSU-style Option;

 

 

 

“Relevant Restriction”

 

a provision included in any contract, agreement, arrangement or condition
(including the articles of association of the Company) to which any of sections
423(2), 423(3) or 423(4) of ITEPA 2003 would apply if references in them to
employment related securities were references to Shares;

 

6

--------------------------------------------------------------------------------


 

“RSU-style Option”

 

an Option (other than a Nominal-Cost Option) with an Option Price equal to the
nominal value of an Ordinary Share (being £0.001 per Ordinary Share), if it is
an option to acquire Ordinary Shares, or six times the nominal value of an
Ordinary Share (being £0.006 per ADS), if it is an option to acquire ADSs, and
which is identified as such in the Option Agreement or Deed of Grant;

 

 

 

“Sale”

 

an unconditional agreement being entered into for the sale to a person other
than a Group Company of the whole, or substantially the whole, of the business
and assets of the Company;

 

 

 

“Scheme”

 

this share option scheme as constituted and governed by these Rules, as from
time to time amended in accordance with these Rules;

 

 

 

“Shares”

 

Ordinary Shares or ADSs, as the context so admits;

 

 

 

“Short-Term Deferral Period”

 

the short-term deferral period (within the meaning of Section 409A of the United
States Internal Revenue Code and §1.409A-1(b)(4) of the United States Treasury
Regulations);

 

 

 

“subsidiary”

 

a company which is a subsidiary of the Company within the meaning of
Section 1159 of the Companies Act 2006, except that any company that is a
subsidiary under section 1159(1)(b) or section 1159(c) shall not cease to be a
subsidiary for the purposes of these Rules (in particular, the definitions of
Group, Group Company, Qualifying Subsidiary and Eligible Person) when shares in
that subsidiary held by the Company (or by another subsidiary) are registered in
the name of:

 

(a)                                 another person (or its nominee) solely by
way of security or in connection with the taking of security; or

 

(b)                                 the Company’s (or another subsidiary’s)
nominee;

 

 

 

“Sufficient Shares”

 

the smallest number of Shares which, when sold at the best price which can
reasonably be expected to be obtained at the time of sale, will produce an
amount at least equal to the relevant Tax Liability (after deduction of
brokerage and any other charges or taxes on the sale);

 

 

 

“Takeover”

 

the Company coming under the control of a person or persons as mentioned in
Rule 11;

 

7

--------------------------------------------------------------------------------


 

“Taxable Event”

 

any event or circumstance that gives rise to a liability for the Option Holder
to pay income tax and National Insurance contributions or either of them (or
their equivalents in any jurisdiction) in respect of:

 

(a)                                 the Option, including its exercise, its
assignment or surrender for consideration, or the receipt of any benefit in
connection with it;

 

(b)                                 any Shares (or other securities or assets):

 

(i)                                     earmarked or held to satisfy the Option;

 

(ii)                                  acquired on exercise of the Option;

 

(iii)                               acquired as a result of holding the Option;
or

 

(iv)                              acquired in consideration of the assignment or
surrender of the Option; or

 

(c)                                  any securities (or other assets) acquired
or earmarked as a result of holding Shares (or other securities or assets)
mentioned in (b); or

 

(d)                                 any amount due under PAYE in respect of
securities or assets within (a) to (c) above, including any failure by the
Option Holder to make good such an amount within the time limit specified in
section 222 of ITEPA 2003.

 

 

 

“Tax Liability”

 

the total of:

 

(a)                                 any income tax and primary class 1
(employee) National Insurance contributions (or their equivalents in any
jurisdiction) for which the Option Holder’s Employer may be liable to account
(or reasonably believes it is or may be liable to account) as a result of any
Taxable Event; and



(b)                                 any Employer National Insurance
contributions that any employer (or former employer) of the Option Holder is or
may be liable to pay (or reasonably believes it is or may be liable to pay) as a
result of any Taxable Event which can be recovered lawfully from the Option
Holder;

 

8

--------------------------------------------------------------------------------


 

“Vested Shares”

 

Shares which, subject to the following rules of this Scheme, may at the relevant
time be acquired by the exercise of an Option in accordance with these Rules in
consequence of the conditions set out in any applicable Vesting Schedule or
Performance Targets being met.

 

 

 

“Vesting Schedule”

 

such one or more time-based conditions as may be specified by the Board in the
Option Agreement or Deed of Grant as mentioned in Rules 5.1 and 5.2.

 

1.2                               Where the context so admits or requires, the
singular includes the plural and the masculine includes the feminine and neuter
and vice versa.

 

1.3                               References to Rules are to Rules of this
Scheme as from time to time amended in accordance with their provisions.

 

1.4                               A reference to a statute or statutory
provision is a reference to it as in force at the relevant time, taking account
of any amendment, extension or re-enactment and includes any subordinate
legislation in force and made under it.

 

1.5                               References to “writing” and “written” includes
faxes, email and other forms of electronic communication which can be read.

 

1.6                               A reference to a “person” includes any
individual, firm, body corporate, unincorporated association, partnership, joint
venture, government or state or agency of state (whether or not having a
separate legal personality).

 

1.7                               Headings shall not affect the interpretation
of these Rules.

 

2.                                      ELIGIBILITY FOR EMI OPTIONS

 

2.1                               A person is eligible to be granted an EMI
Option if (and only if) he is an employee of the Company or a Qualifying
Subsidiary and his committed time to the relevant company amounts to at least 25
hours a week, or if less, 75% of his “working time” (as that expression is
defined by paragraph 27(1) of Schedule 5 to ITEPA 2003), and which includes time
which the employee would have been required to so spend but for injury, ill
health, disability, pregnancy, childbirth, maternity, paternity or parental
leave, reasonable holiday entitlement or not being required to work during a
period of notice of termination, in compliance with paragraph 26 of Schedule 5
to ITEPA 2003.

 

2.2                               A person is not eligible to be granted an EMI
Option at any time when he is not eligible to participate in the Scheme by
virtue of paragraph 28 of Schedule 5 to ITEPA 2003 (no material interest
requirement).

 

3.                                      GRANT OF OPTIONS

 

3.1                               Subject to the limitations and conditions of
this Scheme, in its absolute discretion, any Grantor may, on such dates as it
shall determine, grant Options (whether or not intended to be EMI Options) to
such Eligible Persons as it may in its absolute discretion select.

 

9

--------------------------------------------------------------------------------


 

3.2                               Options:

 

3.2.1                                             may not be granted at any time
when such grant would be prohibited by, or in breach of, any law or regulation
with the force of law; or

 

3.2.2                                             which are intended to be EMI
Options shall only be granted when the Company is a qualifying company as
defined in paragraph 8 of Schedule 5 to ITEPA 2003.

 

3.3                               The Grantor may impose a condition preventing
the exercise of an Option unless the Option Holder shall have entered into a
Deed of Adherence (in such form as may be required by the Company) with the
Company and all persons who at the date of exercise of the Option are holders of
shares in the capital of the Company whereby the Option Holder becomes a party
to any Shareholders’ Agreement or other document having a similar effect which
is in force between the Company and all persons who at the date of exercise of
the Option are holders of shares in the capital of the Company.

 

3.4                               Subject to Rule 3.4A, an Option shall be
granted by the Grantor and the Option Holder executing as a deed an agreement,
in such form as the Board may from time to time determine. Each Option Agreement
shall:

 

3.4.1                                             if such be the case, specify
that the Option is intended to be an EMI Option and is granted in accordance
with the provisions of Chapter 9 of Part 7 of and Schedule 5 to ITEPA 2003;

 

3.4.2                                             specify the Date of Grant;

 

3.4.3                                             identify the Grantor;

 

3.4.4                                             specify the number of Shares
over which the Option is granted;

 

3.4.5                                             (in relation to Options
granted after 1 January 2018) specify whether the Option is granted over
Ordinary Shares or ADSs;

 

3.4.6                                             specify the Option Price;

 

3.4.7                                             specify any Performance Target
and Performance Period imposed pursuant to Rule 5 (and any restrictions that
apply to the variation or waiver of any such Performance Target) and any
condition imposed under Rule 3.3;

 

3.4.8                                             specify the Vesting Schedule
applicable to the Option;

 

3.4.9                                             specify if the Option is
either a Nominal-Cost Option or an RSU-style Option;

 

3.4.10                                      for a Regular Option, specify the
last date on which the Option may be exercised (subject to Rule 7.1) and
assuming that the Option is not exercised earlier and no event occurs to cause
the Option to lapse earlier;

 

3.4.11                                      specify the extent to which Rule 7.7
or Rule 8.5 applies to the Option, if applicable

 

3.4.12                                      specify how the Option may be
exercised;

 

3.4.13                                      specify details of any Relevant
Restrictions attaching to the Option Shares;

 

10

--------------------------------------------------------------------------------


 

3.4.14                                      specify that the Option is subject
to these Rules;

 

3.4.15                                      include the terms required by
Rule 9.1, Rule 9.2 and Rule 9.6;

 

3.4.16                                      include the power of attorney
required by Rule 9.7; and

 

3.4.17                                      include a term giving effect to
Rule 3.9.

 

3.4A                      Notwithstanding Rule 3.4, in relation to Options other
than EMI Options, Options may be granted by the Grantor executing a deed poll (a
“Deed of Grant”), which may cover a number of Options.  A Deed of Grant shall
specify the information set out in Rule 3.4.2 to 3.4.11, together with any other
terms of the Option not inconsistent with these Rules, in relation to each
Option granted by it.  Where an Option is granted by way of a Deed of Grant:

 

3.4A.1                                        the information set out in
Rule 3.4.2 to 3.4.14 (and any other terms of the Option contained in the Deed of
Grant) shall be provided to the Option Holder (and may be provided in an
electronic manner); and

 

3.4A.2                                       a Nominal-Cost Option or an
RSU-style Option shall, and any other Option may, be subject to a condition that
if the terms of the Option are not accepted by the Option Holder in such manner
as the Board may specify within a period of 30 days (or such other period as the
Board considers appropriate) from the Date of Grant, the Option shall lapse.

 

3.4B                      By accepting the terms of a Nominal-Cost Option or an
RSU-style Option, whether by entering into the Option Agreement or in accordance
with Rule 3.4A.2, in addition to the other terms of the Option as set out in the
Rules and the Option Agreement or Deed of Grant, the Option Holder agrees to the
following in relation to any automatic exercise of the Option as provided in
Rule 8.4 or 8.6:

 

3.4B.1                                       the Option Holder undertakes to pay
the Option Price to the Company upon the exercise of the Option;

 

3.4B.2                                       the Option Holder authorises the
Company to allot and/or issue the Shares resulting from the exercise to the
Option Holder or to a nominee for the Option Holder (chosen by the Company), and
if the Shares are in the form of Ordinary Shares take all steps necessary in the
name of the Option Holder (or authorise others to take those steps) to transfer
the Ordinary Shares into a depositary system for the creation of ADSs in
relation to those Ordinary Shares;

 

3.4B.3                                       the Option Holder authorises the
Company to sell or procure the sale of sufficient Vested Shares (or ADSs derived
from those Shares) on or following exercise of his Option on his behalf to
ensure that the Company receives:

 

(a)                                 the amount required to discharge the
undertaking to pay referred to in Rule 3.4B.1 (and authorises the Company to
apply that amount in discharging the undertaking);

 

(b)                                 the amount required to pay to the Option
Holder’s Employer the amount of any Tax Liability arising from the exercise of
the Option (and authorises the Company to pay that amount to the Option Holder’s
Employer); and

 

11

--------------------------------------------------------------------------------


 

(c)                                  the amount of any costs, stamp duty or
stamp duty reserve tax or similar duties, taxes or other expenses incurred in
relation to the creation of ADSs, the sale of the Vested Shares or the sale of
ADSs derived from the Vested Shares (and authorises the Company to apply that
amount in the payment of those costs etc); and

 

3.4B.4                                       the Option Holder authorises the
Company or any person appointed by the Company to take any such further acts on
behalf of and in the name of the Option Holder as may be necessary or desirable
to effect the automatic exercise of the Option.

 

3.5                               No amount shall be paid by an Eligible Person
for the grant of an Option.

 

3.6                               The date of the agreement executed pursuant to
Rule 3.4, or the date of execution of the deed poll referred to in Rule 3.4A,
shall be taken for all purposes of this Scheme as the Date of Grant in respect
of the relevant Option.

 

3.7                               An Option shall not be granted by any person
other than the Company without the prior approval of the Board and such person
will only be authorised to grant Options after it has entered into an
irrevocable undertaking to the Company for the benefit of the Company and an
Option Holder’s Employer that such person will fulfil its obligations as Grantor
under these Rules.

 

3.8                               In the case of an EMI Option, within 30 days
after the Date of Grant, the Option Holder shall correctly complete, sign and
date the relevant EMI Notice and return it to the Option Holder’s Employer.

 

3.9                               If an Option Holder granted an EMI Option does
not correctly complete, sign and date the relevant EMI Notice and return it to
the Option Holder’s Employer within 60 days after the Date of Grant the relevant
Option shall automatically lapse at the end of that period.

 

3.10                        The Option Holder’s Employer shall, in respect of
any Option intended to be an EMI Option:

 

3.10.1                                      send an original of the duly
completed EMI Notice so as to be received by the Small Company Enterprise Centre
of HMRC within the period of 92 days after the relevant Date of Grant (or such
other period as may be specified by paragraph 44 of Schedule 5 to ITEPA 2003 at
the relevant time); and

 

3.10.2                                      keep each Option Agreement available
for inspection by HMRC at any time.

 

3.11                        The Option Agreement, or the information provided in
accordance with Rule 3.4A.1, shall serve as evidence of the grant of the Option
and accordingly no certificates shall be issued to the Option Holder.

 

3A.                             SCHEME LIMIT

 

3A.1                      In the event of a Listing, no Option may be granted
if, immediately following the grant, it would make the aggregate number of
Ordinary Shares subject to awards made following the Listing under the Scheme
and any other incentive plans for

 

12

--------------------------------------------------------------------------------


 

Connected individuals adopted by a Group Company exceed the Scheme Limit at that
time.  For these purposes, if awards (including Options) are granted over ADSs,
the reference in this Rule 3A to Ordinary Shares subject to awards shall be
taken to include the Ordinary Shares underlying the ADSs subject to those
awards.

 

3A.2                      The “Scheme Limit” at any time shall be 8% of the
number of Ordinary Shares comprised in the Initial Fully Diluted Share Capital
plus any Annual Increments by which the Scheme Limit has increased prior to that
time in accordance with Rule 3A.4.

 

3A.3                      The “Initial Fully Diluted Share Capital” shall be the
issued share capital of the Company immediately following the Listing plus the
number of Ordinary Shares which would be issued if all options to acquire
Ordinary Shares granted by the Company to Connected individuals (whether or not
still Connected at the time of the Listing) which were outstanding at the time
of the Listing were exercised in full and satisfied by the issue of new Ordinary
Shares by the Company.

 

3A.4                      On 1 July in each year, commencing with 1 July 2016,
the Scheme Limit shall automatically increase by 4% of the number of Ordinary
Shares comprised in the issued share capital of the Company at the end of the
immediately preceding 30 June, or, in each case, such lower number as the Board
may prior to that 1 July determine.  Each such increase shall be an “Annual
Increment”.

 

3A.5                      For the purposes of Rule 3A.1, Ordinary Shares subject
to awards which have been satisfied (in whole or in part) shall be included (to
the extent that the relevant award has been satisfied), and Ordinary Shares
subject to awards which (in whole or in part) have lapsed or otherwise become
incapable of exercise (other than by reason of the satisfaction thereof) shall
not be included (to the extent that the relevant award has lapsed or otherwise
become incapable of exercise).

 

3A.6                      In the event that there is more than one Listing in
relation to the Company, the term “Listing” in Rules 3A.1 and 3A.3 shall be
interpreted as a reference to the first such Listing.

 

4.                                      OPTION PRICE

 

4.1                               Subject to Rules 4.2 and 4.3 and any
adjustment being made pursuant to Rule 15, the Option Price shall be determined
by the Board (with the prior consent of the Grantor, where appropriate).

 

4.2                               Save where the Company intends that the Option
be satisfied by the transfer of existing Shares, the Option Price shall not be
less than the nominal value of a Share.

 

4.3                               The Option Price for a Nominal-Cost Option and
an RSU-style Option shall be the nominal value of a Share.

 

5.                                      VESTING SCHEDULE AND PERFORMANCE TARGETS

 

5.1                               An Option may be granted subject to either, or
both, a Vesting Schedule and Performance Targets as the Board shall determine.

 

5.2                               An Option may be granted on terms that
different proportions of the Option Shares shall respectively become Vested
Shares if the Option Holder is continuously Connected throughout such different
periods, beginning with the Date of Grant, as the Board shall specify in the
Option Agreement or the Deed of Grant.

 

13

--------------------------------------------------------------------------------


 

5.3                               An Option may be granted on terms that the
extent to which the Option Shares become Vested Shares shall depend upon the
extent to which one or more Performance Targets specified in the Option
Agreement or Deed of Grant is attained (so that if and insofar as any such
Performance Target is not attained, the Option shall then lapse and cease to be
exercisable in respect of the proportion of Option Shares which does not then
become Vested Shares).

 

5.4                               A Performance Target may be specified to apply
to the whole or part only of an Option.

 

5.5                               After an Option has been granted the Board may
(with the consent of the Grantor, where appropriate) amend a Vesting Schedule so
as to bring forward the time at which any Option Shares shall become Vested
Shares or vary any Performance Target imposed pursuant to Rule 5.1 PROVIDED THAT
no such variation shall be made unless an event has occurred or events have
occurred in consequence of which the Board reasonably considers that the terms
of the existing Performance Targets should be so varied for the purpose of
ensuring that either the objective criteria against which the performance of the
Group and/or any Group Company and/or any division and/or the Option Holder will
then be measured will be, in the reasonable opinion of the Board, a fairer
measure of such performance or that any varied Performance Target will afford a
more effective incentive to Option Holders and will be no more difficult to
satisfy than was the Performance Target when first set.

 

5.6                               After an Option has been granted the Board may
(with the consent of the Grantor, where appropriate), waive in whole or in part
any requirement that a Performance Target be met as a condition of exercise of
an Option PROVIDED THAT no such waiver shall be made unless an event or events
have occurred in consequence of which the Board reasonably considers that the
terms of the existing Performance Target no longer afford an effective incentive
to the Option Holder.

 

5.7                               The Board shall determine whether, and to what
extent, any Performance Targets have been satisfied.

 

5.8                               If an Option is subject to any Performance
Target, the Board shall notify the Option Holder (and the Grantor, if not the
Company) within a reasonable time after the Board becomes aware of the relevant
information:

 

5.8.1                                             whether (and, if relevant, to
what extent) the Performance Target has been satisfied and the relevant Option
has therefore vested;

 

5.8.2                                             of any subsequent change in
whether, or the extent to which, the Performance Target has been satisfied;

 

5.8.3                                             when that Performance Target
has become incapable of being satisfied, in whole or in part; and

 

5.8.4                                             of any waiver or variation of
that Performance Target under Rule 5.5 or 5.6.

 

5.9                               The number of Shares in respect of which an
Option shall become vested on any occasion shall be rounded to the nearest whole
number.

 

14

--------------------------------------------------------------------------------


 

5.10                        If, in consequence of a Performance Target being
met, an Option becomes vested in respect of some but not all of the Option
Shares, it shall thereupon lapse and cease to be exercisable in respect of the
balance of the Option Shares if such Performance Target is incapable of being
met in respect of the balance of such Option Shares.

 

6.                                      LIMITS

 

6.1                               Unless permitted by Schedule 5 to ITEPA 2003
or such other legislation as may from time to time govern the granting of EMI
Options, no person shall be granted EMI Options which would, at the time they
are granted, result in that person exceeding the £250,000 maximum entitlement as
prescribed in paragraph 5 of Schedule 5 to ITEPA 2003 (or such other amount as
may be specified by Schedule 5 to ITEPA 2003 at the relevant time).

 

6.2                               Unless permitted by Schedule 5 to ITEPA 2003
or such other legislation as may from time to time govern the granting of EMI
Options, no person shall be granted EMI Options which would, at the time that
they are granted, result in the Company exceeding the £3,000,000 maximum value
of shares prescribed in paragraph 7 of Schedule 5 to ITEPA 2003 (or such other
amount as may be specified by Schedule 5 to ITEPA 2003 at the relevant time).

 

6.3                               A Grantor may only grant EMI Options whilst
the requirements of Schedule 5 to ITEPA 2003 are met and if any of the
requirements are not met, the Option shall continue to subsist but not as an EMI
Option.

 

6.4                               For the avoidance of doubt, the limitations
under this Rule 6 do not apply to Options which are not EMI Options.

 

7.                                      EXERCISE AND LAPSE OF OPTIONS

 

7.1                               A Regular Option shall not in any event be
exercised later than 5.00 pm GMT on the day immediately preceding the tenth
anniversary of the Date of Grant or such earlier date as may be specified in the
relevant Option Agreement or Deed of Grant and shall lapse if not exercised by
such date.

 

7.2                               A part of an RSU-style Option shall not in any
event be exercised later than 5.00 pm GMT on the last day of the Short-Term
Deferral Period applicable to that part of the Option and shall lapse if not
exercised by that time.

 

7.3                               Subject to Rules 11.2 and 13.2 an Option may
only ever be exercised in respect of Vested Shares or such greater proportion of
the Option Shares as may be notified in writing to the Option Holder by the
Board.

 

7.4                               Except as mentioned in Rules 7.5, 7.6, 11 and
13 or as otherwise provided in the relevant Option Agreement or Deed of Grant an
Option may not be exercised unless the Option Holder is at the time of exercise
Connected.

 

7.5                               Subject to Rule 7.6, if an Option Holder
ceases to be Connected then an Option granted to him may only be exercised (if
at all) in relation to such proportion of the Option Shares, and (subject to
Rule 7.1) within such period, as the Board shall (with the consent of the
Grantor, where appropriate) determine and notify to the Option Holder (or, where
appropriate, his Personal Representatives) and shall otherwise lapse and cease
to be exercisable on the date of cessation PROVIDED THAT unless such
determinations are made by the Board prior to the expiry of the period of three
months beginning with the date on which the Option Holder ceases to be so
Connected then such Option may not be exercised and shall be deemed to have
lapsed and ceased to be exercisable as from the date of such cessation.  Where
the Board allows the exercise of an RSU-style Option under this Rule 7.5, the
period for the exercise of the Option shall not exceed the Short-Term Deferral
Period in relation to the part of the Option being exercised.

 

15

--------------------------------------------------------------------------------


 

7.6                               Subject to Rule 7.7, where an Option Holder
holding a Nominal-Cost Option ceases to be Connected for one of the following
reasons:

 

7.6.1                                             death;

 

7.6.2                                             disability, injury or ill
health (evidenced to the satisfaction of the Board);

 

7.6.3                                             redundancy (within the meaning
of the Employment Rights Act 1996);

 

7.6.4                                             the company in relation to
which the Option Holder is Connected ceasing to be a Group Company; or

 

7.6.5                                             the business in relation to
which the Option Holder is Connected being transferred to a person that is not a
Group Company,

 

the Nominal-Cost Option may be exercised (in accordance with Rule 8.1) to the
extent of the Vested Shares following the Option Holder ceasing to be
Connected.  The Option shall be automatically exercised to the extent of those
Vested Shares in accordance with Rule 8.6 (subject to Rules 7.7 and 8.7) on the
last Tuesday that is a dealing day on NASDAQ of the month following the month in
which the date of cessation falls, if not already exercised.  If Rule 7.7 or 8.7
applies so that the Nominal-Cost Option is not automatically exercised on that
date, the Option shall remain exercisable in relation to those Vested Shares for
the period of three months from the date the Option Holder ceases to be
Connected (or such longer period as the Board may specify before the end of that
three-month period).  For the avoidance of doubt, automatic exercise pursuant to
this Rule 7.6 shall not apply to any portion of the Nominal-Cost Option which
pursuant to Rule 7.5 becomes exercisable in addition to the Vested Shares.

 

7.7                               A Nominal-Cost Option may be granted on terms
that either the whole of Rule 7.6 does not apply to it, or that automatic
exercise pursuant to Rules 7.6 and 8.6 does not apply to it, or that automatic
exercise pursuant to Rule 7.6 shall occur on a day other than the day specified
in Rule 7.6.

 

7.8                               Save for the express requirements of Rule 7.5
there are absolutely no restrictions (or implied restrictions) under these
Rules or otherwise on the Board’s freedom to make whatever decision it wishes
(or no decision at all) under Rule 7.5.  In doing so, the Board may take into
account (or disregard) whatever factors it wishes.  An Option Holder shall have
no entitlement to, and may not claim, compensation or damages (or any other
remedy) from any Group Company or any former Group Company in respect of any
Board decision under Rule 7.5 (or any failure by the Board to consider making a
decision).

 

7.9                               An Option (or part of an Option, with
references to “Option” in this Rule 7.9 including a reference to part of an
Option where the context so permits) shall immediately lapse and cease to be
exercisable on the earliest to occur of the following:

 

7.9.1                                             if, in the case of an EMI
Option, within the period of 60 days commencing on the Date of Grant, the Option
Holder does not correctly complete, sign and return the relevant EMI Notice and
return it to the Option Holder’s Employer;

 

16

--------------------------------------------------------------------------------


 

7.9.2                                             subject to Rules 7.5, 7.6, 11
and 13, if the Option Holder ceases to be Connected for any reason (including
death);

 

7.9.3                                             if the Board shall have
exercised its discretion pursuant to Rule 7.5 and the relevant Option shall not
have been validly exercised within the period allowed for exercise and specified
by the Board pursuant to Rule 7.5 at the end of that period;

 

7.9.4                                             if a Nominal-Cost Option (or
part of a Nominal-Cost Option) is exercisable pursuant to Rule 7.6 and shall not
have been validly exercised within the period allowed for exercise pursuant to
that Rule, at the end of that period.

 

7.9.5                                             at 5.00pm GMT on the day
preceding the tenth anniversary of the Date of Grant;

 

7.9.6                                             in relation to part of an
RSU-style Option to which Rule 8.5 applies, at the end of any period for
exercise specified pursuant to that Rule;

 

7.9.7                                             in relation to part of an
RSU-style Option, at 5.00 pm GMT on the last day of the Short-Term Deferral
Period applicable to that part of the Option;

 

7.9.8                                             if the Option (or any rights
under it) is transferred or assigned (other than to the Personal Representatives
of the Option Holder on the death of the Option Holder), mortgaged, charged or
any other security interest created over it or otherwise disposed of by the
Option Holder or the Option Holder attempts to do any such thing;

 

7.9.9                                             if the Option Holder is
adjudged bankrupt under Part IX of the Insolvency Act 1986, or applies for an
interim order under Part VIII of the Insolvency Act 1986, or proposes or makes a
voluntary arrangement under Part VIII of the Insolvency Act 1986, or takes
similar steps, or is similarly affected under the laws of any jurisdiction that
correspond to those provisions of the Insolvency Act 1986;

 

7.9.10                                      at the end of the 40 day period
referred to in Rule 11.1 or, if earlier, at the end of any period specified by
the Board pursuant to Rule 11.2;

 

7.9.11                                      at the end of the 40 day period
referred to in Rule 13.1 or, if earlier, at the end of any period specified by
the Board pursuant to Rule 13.2;

 

7.9.12                                      if any Performance Target to which
the Option is subject becomes incapable of being attained by the end of the
relevant Performance Period.

 

8.                                      MANNER OF EXERCISE OF OPTIONS

 

8.1                               Save where an Option is automatically
exercised in accordance with Rules 8.4 or 8.6, an Option shall be exercised in
whole or in part by the Option Holder (or, as the case may be, his Personal
Representatives) delivering to the Company (acting as agent of the Grantor) a
written exercise notice (in such form prescribed by the Board from time to time,
which can, without limitation, be in electronic form) specifying the number of
Shares in respect of which the Option is being exercised.  Such notice shall be
accompanied by the payment of an amount equal to the Option Price multiplied by
the number of Shares specified in the exercise notice in respect of which the
Option is exercised and by any payment required under Rule 9 and/or any
documentation relating to arrangements or agreements required under Rule 9 (save
to the extent the Option Holder enters into other arrangements satisfactory to
the Company for the payment of any such sum in relation to the Exercise Price
and/or any sum required to be paid under Rule 9).

 

17

--------------------------------------------------------------------------------


 

8.2                               Where an Option is exercised in part only the
balance of the Option not thereby exercised shall continue to be exercisable in
accordance with these Rules and the relevant Option Agreement or Deed of Grant.

 

8.3                               Any exercise notice shall be invalid:

 

8.3.1                                             to the extent that it is
inconsistent with the Option Holder’s rights under these Rules and/or the Option
Agreement or Deed of Grant; and

 

8.3.2                                             if any of the requirements of
Rule 8.1 are not met; or

 

8.3.3                                             if any payment referred to in
Rule 8.1 is made by a cheque that is not honoured on first presentation or in
any other manner which fails to transfer the expected value to the Company.

 

8.4                               Subject to Rule 8.5, an RSU-style Option shall
be automatically exercised to the full extent of the Vested Shares on the day it
first becomes exercisable in relation to those Vested Shares by reason of the
conditions set out in any applicable Vesting Schedule or Performance Targets
being met (or if that day is not a dealing day on NASDAQ, the next day that is a
dealing day), subject to and in accordance with the provisions of Rule 8.7 and
8.8.  For the avoidance of doubt this Rule 8.4 shall not apply to any part of
the RSU-style Option that becomes exercisable in accordance with Rule 7.5,
Rule 11 or Rule 13.

 

8.5                               An RSU-style Option may be granted on terms
that Rule 8.4 does not apply to it.  In such cases, the Board may specify a
period for the exercise of each part of the RSU-style Option following the
Shares in that part becoming Vested Shares (such period not to exceed the
Short-Term Deferral Period applicable to that part), and if not exercised by the
end of that period that part of the Option shall lapse.

 

8.6                               A Nominal-Cost Option shall be automatically
exercised to the full extent of the Vested Shares in the circumstances set out
in Rule 7.6 (save where Rule 7.7 applies to that Nominal-Cost Option), subject
to and in accordance with the provisions of Rule 8.7 and 8.8.

 

8.7                               No Option shall be automatically exercised at
any time when a notice to exercise the Option would be invalid under Rule 8.9.1
or 8.9.2, or at any time when the exercise of the Option, or any sale of Shares
or ADSs derived from Shares necessary to effect the automatic exercise of the
Option, would be prohibited by applicable law or regulation or the Company’s
Insider Trading Policy from time to time, or at a time when ADSs are not listed
on NASDAQ.  In any case where the automatic exercise of the Option is prevented
by this Rule 8.7, the Option may be exercised in accordance with the provisions
of Rule 8.1 at any time the exercise of the Option is not otherwise prevented by
these Rules.

 

8.8                               Where an Option is automatically exercised the
Company shall take such steps as it considers necessary in relation to the
exercise of the Option and to allot and/or issue the relevant Shares to the
Option Holder or to a nominee for him sell or procure the sale of sufficient
Vested Shares or ADSs derived from those Vested Shares on or following exercise
of the Option on his behalf to ensure that the Company receives the amount
required to meet the Option Price and any Tax Liability and any associated
costs, taxes, duties and other expenses associated with the sale of the Shares,
the creation of ADSs from the Shares and/or the sale of ADSs created from the
Shares as authorised by the Option Holder in accordance with Rule 3.4B.  The
balance of the Shares and/or ADSs not sold in accordance with these provisions
shall be held in an account in the name of the Option Holder or of a nominee for
the Option Holder.

 

18

--------------------------------------------------------------------------------


 

8.9                               A notice to exercise an Option by an Option
Holder will be invalid:

 

8.9.1                                             when any Group Company has
begun disciplinary proceedings against the relevant Option Holder which have not
been concluded; or

 

8.9.2                                             while any Group Company is
investigating the relevant Option Holder’s conduct and may as a result begin
disciplinary proceedings; or

 

8.9.3                                             while there is a breach of the
relevant Option Holder’s contract of employment which entitles any Group Company
to dismiss the Option Holder (whether or not the Group Company is aware of that
breach); or

 

8.9.4                                             at any time when the relevant
Option Holder is no longer employed by a Group Company but the Option remains
capable of exercise, if there was a material breach of the Option Holder’s
employment contract:

 

(a)                                 of which no Group Company was aware (or not
fully aware) until after:

 

(i)                                     the time when the Option Holder ceased
employment; and

 

(ii)                                  the time when the Board decided to permit
the exercise of the Option following the Option Holder’s cessation of employment
(if such permission has been granted); and

 

(b)                                 which would have prevented the grant or
exercise of the Option, had any Group Company been aware (or fully aware) of
that breach at the relevant time.

 

8.10                        The Board shall treat Option Holders fairly and
reasonably when making decisions or taking steps under Rule 8.9.

 

8.11                        The Company may permit the Option Holder to correct
any defect referred to in Rule 8.3.2 or 8.3.3 (but shall not be obliged to do
so). The date of any corrected exercise notice shall be the date of the
correction rather than the original notice date for all other purposes of the
Scheme.

 

8.12                        Subject to the other Rules of this Scheme, as soon
as practicable and in any event not more than 30 days after receipt by the
Company of a valid notice exercising an Option or the automatic exercise of an
Option, the Shares in respect of which the Option has been exercised shall be
allotted and/or issued by the Company to the Option Holder (or a nominee for the
Option Holder), or shall be transferred to the Option Holder (or a nominee for
the Option Holder).  In the case of a New Share Option, it shall only be
satisfied by the allotment and/or issue of new Shares to the Option Holder, not
the transfer of existing Shares.

 

8.13                        The Company shall be responsible for any stamp duty
payable by an Option Holder in respect of the transfer of any Shares to him
pursuant to the exercise of an Option.

 

19

--------------------------------------------------------------------------------


 

8.14                        Except for any rights determined by reference to a
date before the date of allotment, Shares allotted and issued in satisfaction of
the exercise of an Option shall rank equally in all respects with the other
shares of the same class in issue at the date of allotment.

 

9.                                      TAX LIABILITIES

 

9.1                               Each Option Agreement shall include the Option
Holder’s irrevocable agreement to:

 

(a)                                 pay to the Option Holder’s Employer the
amount of any Tax Liability; or

 

(b)                                 enter into arrangements to the satisfaction
of the Option Holder’s Employer for payment of any Tax Liability.

 

Where an Option is granted by Deed of Grant, the acceptance of the terms of the
Option in accordance with Rule 3.4A.2 shall constitute the Option Holder’s
irrevocable agreement to these terms.

 

9.2                               Unless the Option Holder’s Employer directs
that it shall not, each Option Agreement shall include the Option Holder’s
irrevocable agreement that:

 

(a)                                 the Option Holder’s Employer may recover the
whole or any part of any Employer NICs from the Option Holder; and

 

(b)                                 at the request of the Option Holder’s
Employer, the Option Holder shall elect (using a form approved by HMRC) that the
whole or any part of the liability for Employer NICs shall be transferred to the
Option Holder.

 

Where an Option is granted by Deed of Grant, the acceptance of the terms of the
Option in accordance with Rule 3.4A.2 shall constitute the Option Holder’s
irrevocable agreement to these terms (unless the Option Holder’s Employer
directs that it shall not).

 

9.3                               The Option Holder’s Employer may decide to
release the Option Holder from, or not to enforce, any part of the Option
Holder’s obligations in respect of Employer NICs under Rule 9.1 and 9.2.

 

9.4                               If an Option Holder does not fulfil his
obligations under either Rule 9.1(a) or Rule 9.1(b) in respect of any Tax
Liability arising from the exercise of an Option within seven days after the
date of exercise and Shares are readily saleable at that time, the Grantor shall
withhold Sufficient Shares from the Shares which would otherwise be delivered to
the Option Holder.  From the net proceeds of sale of those withheld Shares, the
Granter shall pay to the Option Holder’s Employer an amount equal to the Tax
Liability and shall pay any balance to the Option Holder.  The Option Holder’s
obligations under Rule 9.1(a) and Rule 9.1(b) shall not be affected by any
failure of the Company to withhold Shares under this Rule 9.4.

 

9.5                               Option Holders shall have no rights to
compensation or damages on account of any tax or National Insurance
contributions liability which arises or is increased (or is claimed to arise or
be increased) in whole or in part because of:

 

20

--------------------------------------------------------------------------------


 

(a)                                 any decision of HMRC that an Option does not
meet the requirements of Schedule 5 ITEPA 2003 and is therefore not an EMI
Option, however that decision may arise;

 

(b)                                 any Disqualifying Event, however that event
may be caused; or

 

(c)                                  the timing of any decision by the Board to
permit the exercise of an Option under Rule 7.5.

 

9.6                               Each Option Agreement shall include the Option
Holder’s irrevocable agreement to enter into a joint election, under section
431(1) or section 431(2) of ITEPA 2003, in respect of the Shares to be acquired
on exercise of the relevant Option, if required to do so by the Company or
Option Holder’s Employer, on or before any date of exercise of the Option. Where
an Option is granted by Deed of Grant, the acceptance of the terms of the Option
in accordance with Rule 3.4A.2 shall constitute the Option Holder’s irrevocable
agreement to enter into such an election if so required.

 

9.7                               Each Option Agreement shall include a power of
attorney appointing the Company as the Option Holder’s agent and attorney for
the purposes of Rule 9.4 and Rule 9.6.  Where an Option is granted by way of
Deed of Grant, the acceptance of the terms of the Option in accordance with
Rule 3.4A.2 shall constitute the Option Holder’s appointment of the Company as
the Option Holder’s agent for the purposes of Rule 9.4 and Rule 9.6.

 

10.                               NON-TRANSFERABILITY OF OPTIONS

 

10.1                        During his lifetime, only the individual to whom an
Option is granted may exercise that Option.  Options (and any rights arising
under them) may not be transferred or assigned or have any charge or other
security interest created over them.

 

11.                               TAKEOVERS

 

11.1                        Subject to Rules 7.1, 11.2, and 12, if any person
(“the Controller”) acquires control of the Company as a result of:

 

11.1.1                                      making an offer to acquire the whole
of the issued share capital of the Company which is made on a condition such
that, if it is satisfied, the Controller will (on its own account or acting
together with others) have control of the Company; or

 

11.1.2                                      making an offer to acquire all the
shares in the Company which are of the same class as the Shares (on its own
account or acting together with others); or

 

11.1.3                                      entering into a share sale and
purchase agreement which will result in the Controller obtaining Control of the
Company upon completion (on its own account or acting together with others);

 

the Option Holder shall, whether or not he subsequently or in consequence of the
change in control ceases to be Connected for any reason but subject to the
provisions of Rules 7.1, 7.2 and 7.3, be entitled to exercise his Option in
whole or in part within the period of 40 days beginning with the date when the
Controller has obtained control of the Company and (if relevant) any condition
subject to which the offer is made has been satisfied and to the extent that the
Option is not exercised within such period it shall lapse and cease to be
exercisable.

 

21

--------------------------------------------------------------------------------


 

11.2                        Notwithstanding Rule 11.1, if a person makes such an
offer as is referred to in Rule 11.1.1 or 11.1.2 or negotiates a share sale and
purchase agreement with the shareholders of the Company which will result in a
change in control, the Board may, in its absolute discretion and by notice in
writing to all Option Holders, declare all outstanding Options to be exercisable
in respect of all Option Shares which would become Vested Shares upon such
change of control in anticipation of the change in control during a reasonable
limited period specified by the Board in the notice (which period shall end
immediately before the Controller obtains control of the Company, if it has not
already ended).  If the Board so declares, all outstanding Options may be
exercised at any time during such period.  If not exercised, the Options shall
lapse immediately upon the expiry of such period.

 

12.                               QUALIFYING EXCHANGE OF SHARES

 

12.1                        The provisions of Rule 12.2 shall have effect, and
Rule 11.1 shall not apply if another company obtains all the shares of the
Company as a result of a “qualifying exchange of shares” (falling within
paragraph 40 of Schedule 5 to ITEPA 2003) and the Option Holder is invited to
release his rights under his Option in consideration of the grant to him of
rights (the “Replacement Option”) which are equivalent but relate to shares in
the acquiring company and the requirements of paragraphs 42 and 43 of Schedule 5
to ITEPA 2003 would be met in relation to the Replacement Option.

 

12.2                        If the Option Holder does not agree to release his
rights under his Option in consideration of the grant to him of such Replacement
Option then his Option shall lapse and cease to be exercisable at the end of the
period within which the Option Holder could have accepted such invitation.

 

13.                               SALE

 

13.1                        In the event of a Sale, Options may be exercised in
respect of Vested Shares whether or not the relevant Option Holder shall have
ceased to be Connected subsequently to or in consequence of that Sale within the
period of 40 days beginning with the date of the Sale and shall lapse and cease
to be exercisable at the end of that period.

 

13.2                        If the Board anticipates that a Sale may occur, the
Board may invite Option Holders to exercise Options in respect of Option Shares
which would become Vested Shares upon such Sale within such period preceding
such Sale as the Board may specify and, if an Option is not then exercised, it
shall, unless the Board otherwise determines, lapse and cease to be exercisable
at the end of that period.

 

14.                               LISTING

 

14.1                        In the event of a Listing, Options may be exercised
in respect of Vested Shares within such one or more periods after the Listing as
the Board shall determine and notify to Option Holders before the Listing
PROVIDED THAT:

 

14.1.1                                      no such period shall be less than 7
days long; and

 

14.1.2                                      the first such period shall begin
within the period of 14 days beginning with the date of Listing; and

 

14.1.3                                      if no exercise period has been
specified by the Board, Options may be exercised after the Listing; and

 

22

--------------------------------------------------------------------------------


 

14.1.4                                      if more than one exercise period has
been specified by the Board, Options shall in any event be exercisable in
respect of not less than one-third of the Vested Shares at any time within the
first such period; and

 

14.1.5                                      the Board shall specify in writing
to the Option Holders, at the same time as issuing notice of the first exercise
period, the number and dates of any further exercise periods.

 

14.2                        Subject to Rule 14.3 if, pursuant to Rule 14.1 an
Option becomes exercisable in consequence of a Listing, then the Company shall
have the right not to issue and allot Shares upon the exercise of such Option
unless the Option Holder has first agreed with the Company (in such form as the
Board shall determine) that the Option Holder shall not sell or otherwise
dispose of the Shares acquired upon the exercise of such Option within such
period or periods (not extending beyond the second anniversary of the date of
Listing) as the Board may specify in a notice in writing to the Option Holder.

 

14.3                        No such agreement as is mentioned in Rule 14.2 shall
prevent an Option Holder from immediately disposing of such number of the Shares
so acquired (by way of sale for a consideration in cash which is not less than
the best consideration which may be obtained at the time of sale) as is
sufficient to enable the Option Holder (after deduction of costs and expenses of
sale) to recover the cost of the aggregate Option Price paid and any income tax
and National Insurance contributions due in consequence of such exercise of such
Option.

 

15.                               VARIATION OF SHARE CAPITAL

 

15.1                        If there is any variation of the share capital of
the Company (whether that variation is a capitalisation issue (other than a
scrip dividend), rights issue, consolidation, subdivision or reduction of
capital or otherwise) which affects (or may affect) the value of Options to
Option Holders, the Board may adjust the number and description of Shares
subject to each Option and/or the Option Price of each Option in a manner which
the Board, in its reasonable opinion, considers to be fair and appropriate.
However:

 

15.1.1                                      the amendment of any Option granted
by a Grantor other than the Company shall require the consent of that Grantor
(which shall not be unreasonably withheld);

 

the Board should note that the amendment of an EMI Option:

 

(a)                                 may be a Disqualifying Event;

 

(b)                                 may be regarded by HMRC as the release of
the Option and the grant of a replacement share option which lacks EMI tax
advantages; and

 

(c)                                  it is possible to consult the Small Company
Enterprise Centre of HMRC before any amendment proposed to be made under this
Rule 15 and obtain their informal confirmation that they do not consider that
the amendment would fall within either (i) or (ii) above;

 

15.1.2                                      the total amount payable on the
exercise of any Option in full shall not be increased; and

 

23

--------------------------------------------------------------------------------


 

15.1.3                                      the Option Price for a Share to be
newly issued on the exercise of any Option shall not be reduced below its
nominal value (unless the Board resolves to capitalise, from reserves, an amount
equal to the amount by which the total nominal value of the relevant Shares
exceeds the total adjusted Option Price, and to apply such amount to pay-up the
relevant Shares in full).

 

16.                               RELATIONSHIP WITH EMPLOYMENT CONTRACT

 

16.1                        This Scheme shall not form part of any contract of
employment or letter of appointment between any Eligible Person and any Group
Company and shall not confer on any Eligible Person any legal or equitable
rights whatsoever against any such company nor give rise to any claim or cause
of action at common law under statute or in equity.

 

16.2                        The grant of an option shall not form part of the
Option Holder’s entitlement to remuneration or benefits pursuant to his contract
of employment or letter of appointment or count as wages or remuneration for
pension purposes nor does the existence of a contract of employment or a letter
of appointment between any person and any Group Company give such person any
right or entitlement to have an Option granted to him in respect of any number
of Shares or any expectation that an Option might be granted to him whether
subject to any conditions or at all.

 

16.3                        The rights and obligations of an Option Holder under
the terms of his contract of employment or letter of appointment shall not be
affected by the grant of an Option or his participation in this Scheme.

 

16.4                        The rights granted to an Option Holder upon the
grant of an Option shall not afford the Option Holder any rights or additional
rights to compensation or damages in consequence of the loss or termination of
his office or employment with any Group Company for any reason whatsoever
(whether or not in circumstances giving rise to a claim for wrongful or unfair
dismissal).

 

17.                               VARIATIONS AND TERMINATION

 

17.1                        The Board may from time to time in its absolute
discretion, subject to Rules 17.2 and 17.3, amend, delete or add to the Rules of
this Scheme in any respect as they deem desirable.

 

17.2                        No amendment, deletion or addition shall be made
which would adversely affect in any way any subsisting rights of Option Holders
under the Scheme unless it is made:

 

17.2.1                                      with the prior written consent of
such number of Option Holders as hold Options under the Scheme to acquire 75 per
cent of the Shares which would be issued or transferred if all Options granted
and subsisting under the Scheme were at that time exercised; or

 

17.2.2                                      by a resolution at a meeting of
Option Holders passed by not less than 75 per cent of the Option Holders who
attend and vote either in person or by proxy, and for the purposes of this
Rule 17.2 the Option Holders shall be treated as a separate class of share
capital and the provisions of the Articles of Association of the Company
relating to class meetings shall apply mutatis mutandis.

 

24

--------------------------------------------------------------------------------


 

17.3                        This Scheme may be terminated at any time by a
resolution of the Board or of the Company in general meeting, but if not
terminated before then shall terminate on 15 March 2025.  On termination, no
further Options shall be granted, but Options granted prior to such termination
shall continue to be valid and exercisable in accordance with these Rules.

 

18.                               HMRC REQUESTS

 

18.1                        The Company shall provide to HMRC (within such time
limit as the HMRC directs) any information in relation to this Scheme or the
grant of Options under it and an Option Holder shall:

 

18.1.1                                      promptly provide to the Company such
information as it may reasonably request; and

 

18.1.2                                      consent to the Company providing
such information concerning him to HMRC for the purpose of complying with such
request from HMRC.

 

19.                               EMI

 

19.1                        Except as described in this Rule, the Rules of this
Scheme shall apply to EMI Options in exactly the same way as they apply to other
Options.

 

19.2                        No warranty, representation or undertaking of any
nature is given to the holder of an EMI Option that the EMI Option is a
qualifying option for the purposes of ITEPA 2003 or that a disqualifying event
will not occur in relation to an EMI Option.  Neither the Board, the Company nor
any other person shall be liable to the Option Holder for any loss of whatsoever
nature resulting from the failure for any reason of an Option granted as an EMI
Option to meet the conditions of Schedule 5 to ITEPA 2003, whether such failure
results from the inadvertent or deliberate act of the Board, the Company or any
other person or for any other reason whatsoever.

 

20.                               GENERAL

 

20.1                        Any notice or other communication under or in
connection with this Scheme may be given in such manner as the Board determines
to be appropriate. Items sent by post shall be sent by pre-paid first-class post
and shall be deemed to have been received at 12 noon on the second business day
after posting.  This Rule 20.1 shall not apply to the service of any proceedings
or other documents in any legal action.

 

20.2                        The Company shall at all times ensure that the Board
is authorised to satisfy all rights from time to time subsisting under Options
granted pursuant to this Scheme, taking account of any other obligations of the
Company to allot and issue unissued Shares.

 

20.3                        The Board’s decision on any matter relating to this
Scheme including any disputes relating to an Option shall be final and binding.

 

20.4                        The costs of introducing and administering this
Scheme shall be borne by the Company.

 

20.5                        The Scheme shall be administered by the Board and
the Board shall have power from time to time to make or vary regulations for the
administration and operation of this Scheme provided that such regulations are
not inconsistent with these Rules.

 

25

--------------------------------------------------------------------------------


 

20.6                        Notwithstanding Rule 20.5, or anything else to the
contrary in these Rules, any matter to be determined in relation to an Option
granted or to be granted to, or held by, the Company’s chief executive officer
or its other executive officers must be determined or recommended to the full
board of the Company for determination either by:

 

20.6.1                                      independent directors constituting a
majority of the board’s independent directors in a vote in which only
independent directors participate; or

 

20.6.2                                      a compensation committee comprised
solely of independent directors.

 

This Rule 20.6 shall be interpreted in accordance with the NASDAQ Listing Rules,
save that “independent director” shall mean a person who is both an independent
director within the meaning of the NASDAQ Listing Rules and a non-employee
director within the meaning of Rule16b-3 under the Securities Exchange Act of
1934 of the United States (the “Exchange Act”).

 

20.7                        Subject always to Rule 20.6, the Board may delegate
its powers to such person or persons as it determines, and on such terms as it
determines, provided that the Board may not delegate its power and authority to
the Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer, director
or other person subject to Section 16 of the Exchange Act or decisions
concerning the timing, pricing or amount of an Option granted to such an
officer, director or other person.

 

20.8                        The Company and any other Grantor shall not be
obliged to provide Option Holders with copies of any materials sent to the
holders of Shares.

 

20.9                        The Contracts (Rights of Third Parties) Act 1999
shall not apply to this Scheme nor to any Option granted under it and no person
other than the parties referred to in these Rules including, without prejudice
to the generality of the foregoing, the relevant Option Holder’s Employer and
the parties to an Option shall have any rights under it nor shall it be
enforceable under that Act by any person other than the parties to it.

 

20.10                 No individual shall have any claim against any member of
the Group arising out of his not being admitted to participation in the Scheme
which is entirely within the discretion of the Board.

 

20.11                 In the case of the partial exercise of an Option, the
Board may call in or endorse or cancel and reissue as it thinks fit, any
certificate for the balance of Shares over which the Option was granted.

 

20.12                 Neither the Company nor any Grantor shall be obliged to
notify any Option Holder if an Option is due to lapse.

 

21.                               GOVERNING LAW AND JURISDICTION

 

21.1                        These Rules and all Options granted hereunder shall
be governed by and construed in accordance with English law.

 

21.2                        The courts of England and Wales shall have exclusive
jurisdiction to settle any dispute or claim (including a non-contractual dispute
or claim) that arises out of or in connection with these Rules, the Scheme or
its subject matter and any Option or its subject matter or formation.

 

26

--------------------------------------------------------------------------------